      4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 1 ofFiled
                                                                 17 in
                                                                     - Page ID # 4
                                                                       Lancaster District Court
                                                                                   *** EFILED ***
                                                                          Case Number: D02CI200000619
                                                                            Transaction ID: 0010311694
                                                                     Filing Date: 02/25/2020 05:12:18 PM CST
              IN THE DISTRICT COURT OF LANCASTER COUNTY, NEBRASKA

JANE DOE,                                    )       Case No.
                                             )
                       Plaintiff             )            COMPLAINT,
                                             )         DEMAND FOR JURY
vs.                                          )           and PRAECIPE
                                             )
C & A INDUSTRIES, LLC                        )
                                             )
                       Defendant.            )

         COMES NOW the Plaintiff, by and through her attorney, and for her complaint

and causes of action against the Defendant states as follows:

         1.     This is an action seeking redress for the violation of the rights guaranteed

to the Plaintiff by the Nebraska Fair Employment Practices Act.

         2.     Jurisdiction of this Court is invoked pursuant to the Nebraska Fair

Employment Practices Act.

         3.     Plaintiff has fulfilled the administrative perquisites to filing the instant

complaint by filing a charge of discrimination against Defendant with the Lincoln

Commission on Human Rights (LCHR). The LCHR filed Plaintiff’s administrative

charge with the Nebraska Equal Employment Opportunity Commission and Equal

Employment Opportunity Commission. The LCHR found reasonable cause to believe

that the Plaintiff was subjected to unlawful on the job sexual harassment, quid pro quo

harassment and that Plaintiff was constructively discharged from Defendant’s

employment. The instant action is timely as the NEOC charge is pending.

         4.     At all times relevant, the female Plaintiff was a resident of Lincoln,

Lancaster County, Nebraska.




                                                 1
                                                                                               EXHIBIT
                                                                                                 A
   4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 2 of 17 - Page ID # 5




       5.     Defendant is a Nebraska corporation authorized to do business in and was

doing business in the State of Nebraska at all times alleged herein. Defendant is an

employer within the meaning of the Nebraska Fair Employment Practices Act.

       6.     Plaintiff was employed by Defendant as an office coordinator from

February 11, 2019 through the date of her constructive discharge on May 10, 2019.

Plaintiff’s performance was satisfactory.

       7.     During Plaintiff’s tenure of employment with Defendant, Defendant’s male

Branch Manager repeatedly made unwelcomed, offensive, vulgar, gender-based, and

sexual comments to Plaintiff about her physical appearance and body. Defendant’s

Branch Manager also demanded sexual favors from Plaintiff and engaged in other

egregious acts of sexual harassment directed towards the Plaintiff. Defendant’s Branch

Manager also engaged in quid pro quo sexual harassment of the Plaintiff.

       8.     At all times alleged, the male Branch Manager was a management level

employee of Defendant corporation and directly supervised the hourly rate female

Plaintiff during her tenure of employment with Defendant.

       9.     The unlawful sexual, quid pro quo, and gender based harassment and

gender-based discrimination was sufficiently patterned and/or pervasive and/or

egregious to create a hostile work environment which ultimately culminated in

Plaintiff’s constructive discharge.

       10.    At all times alleged herein, Defendant’s employees, supervisors and/or

management level employees were acting in the scope and course of their employment

with the Defendant.

       11.    At all times relevant, Defendant was aware of its duty and obligations

under the aforementioned law(s). Defendant’s conduct was willful and/or reckless.

                                            2
  4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 3 of 17 - Page ID # 6




          12.    As a result of Defendant’s illegal conduct, Plaintiff has sustained

significant compensatory damages, has incurred medical bills and related expenses, lost

wages and job-related benefits. These damages will continue into the foreseeable

future.

                                            COUNT I

          Plaintiff incorporates paragraphs 1 through 12 as if fully set forth herein.

          13.    Due to her gender, the female Plaintiff was subjected to a sexually and

gender based hostile work environment and gender discrimination. Said actions violate

the Nebraska Fair Employment Practices Act.

          14.    As a direct, proximate result of Defendant’s aforementioned illegal

conduct, Plaintiff has sustained compensatory damages and incurred medical bills and

related expenses, lost wages and the value of job-related benefits and will continue to

incur said damages into the future.

          15.    Defendant’s conduct was willful and/or reckless.

                                           COUNT II

          Plaintiff incorporates paragraphs 1 through 15 as if fully set forth herein.

          16.    Due to her gender, the female Plaintiff was subjected to quid pro quo

harassment by Defendant’s male Branch Manager. Said conduct violates the Nebraska

Fair Employment Practices Act.

          17.    As a direct, proximate result of Defendant’s aforementioned illegal

conduct, Plaintiff has sustained compensatory damages and incurred medical bills and

related expenses, lost wages and the value of job-related benefits and will continue to

incur said damages into the future.

          18.    Defendant’s conduct was willful and/or reckless.

                                                3
  4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 4 of 17 - Page ID # 7




                                            COUNT III

       Plaintiff incorporates paragraphs 1 through 18 as if fully set forth herein.

       19.    Due to the ongoing harassment and discrimination, Plaintiff was

constructively discharged from Defendant’s employment. Said conduct violates the

Nebraska Fair Employment Practices Act.

       20.    As a direct, proximate result of Defendant’s aforementioned illegal

conduct, Plaintiff has sustained compensatory damages and incurred medical bills and

related expenses, lost wages and the value of job-related benefits and will continue to

incur said damages into the future.

       21.    Defendant’s conduct was willful and/or reckless.

       WHEREFORE, Plaintiff respectfully requests that this Court assume

jurisdiction herein as to each count alleged herein and grant the following relief:

       a.     Declare the conduct of Defendant to be violative of the rights of the

Plaintiff under the appropriate law(s);

       b.     Allow the Plaintiff to proceed under the name of “Jane Doe”;

       c.     Direct Defendant to place Plaintiff in the position(s) which she previously

held with back pay, all the job-related benefits to which she is entitled, including interest

thereon, or to find that reinstatement is not appropriate and to award her front pay

according to law;

       d.     Award Plaintiff prejudgment interest in an amount to be determined by

the jury or the Court;

       e.     Award Plaintiff all other damages allowed under law, including, but not

limited to, compensatory damages and special damages for medical bills and related

expenses;

                                             4
   4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 5 of 17 - Page ID # 8




       f.        Enjoin Defendant from any further harassment and discrimination against

the Plaintiff;

       g.        Award the Plaintiff costs and reasonable attorney’s fees and such other

and further relief as the Court deems just and reasonable and appropriate to correct the

wrongs done to the Plaintiff.

                                            JANE DOE, Plaintiff

                                            s/Kathleen M. Neary_________
                                            Kathleen M. Neary NSBA 20212
                                            POWERS LAW
                                            411 South 13th Street, Suite 300
                                            Lincoln, NE 68508
                                            (402) 474-8000
                                            kathleen@vpowerslaw.com


                                 DEMAND FOR JURY TRIAL

                       Plaintiff requests a jury trial in Lincoln, Nebraska.

                                            s/Kathleen M. Neary_________
                                            Kathleen M. Neary NSBA 20212


                                         PRAECIPE

TO THE CLERK OF SAID COURT:

Please issue summons for service upon Defendant’s Registered Agent, via certified mail,
return receipt requested:

       C & A Industries, LLC

       Registered Agent:      CSC-Lawyers Incorporating Service Company
                              Suite 1900
                              233 South 13th Street
                              Lincoln, NE 68508

                                            s/Kathleen M. Neary_________
                                            Kathleen M. Neary NSBA 20212



                                               5
      4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 6 of 17 - Page ID # 9
Image ID:
D00592029D02                                                       Doc. No.    592029

                  IN THE DISTRICT COURT OF LANCASTER COUNTY, NEBRASKA
                         575 S. 10th Street - 3rd Floor
                         SEPARATE JUVENILE COURT-4th Floor
                         Lincoln             NE 68508


Jane Doe v. C & A Industries, LLC
                                                              Case ID: CI 20       619


TO:    C & A Industries, LLC




You have been sued by the following plaintiff(s):

       Jane Doe




Plaintiff's Attorney:        Kathleen M Neary
Address:                     411 S 13th St Ste 300
                             P.O. 84936
                             Lincoln, NE 68501-4936
Telephone:                   (402) 474-8000

A copy of the complaint/petition is attached. To defend this lawsuit, an
appropriate response must be served on the parties and filed with the office of
the clerk of the court within 30 days of service of the complaint/petition. If
you fail to respond, the court may enter judgment for the relief demanded in the
complaint/petition.


Date:    FEBRUARY 25, 2020      BY THE COURT:
                                                      Clerk

PLAINTIFF'S DIRECTIONS FOR SERVICE OF SUMMONS AND A COPY OF THE
COMPLAINT/PETITION ON:

            C & A Industries, LLC
            c/o CSC-Lawyers Incorp Service Co
            233 S 13th St, Ste 1900
            Lincoln, NE 68508

Method of service:    Certified Mail

You are directed to make such service within ten days after the date of issue,
and file with the court clerk proof of service within ten days after the signed
receipt is received or is available electronically, whichever occurs first.
           4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 7 of 17 - Page ID # 10


                                                                        Doc. No.   592029

                                  LANCASTER DISTRICT COURT
                              575 S. 10th Street - 3rd Floor
                              SEPARATE JUVENILE COURT-4th Floor
                              Lincoln             NE 68508
    To:
    Case ID: CI 20      619 Jane Doe v. C & A Industries, LLC




To: C & A Industries, LLC                      From: Kathleen M Neary
    c/o CSC-Lawyers Incorp Service Co                411 S 13th St Ste 300
    233 S 13th St, Ste 1900                          P.O. 84936
    Lincoln, NE 68508                                Lincoln, NE 68501-4936
4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 8 of 17 - Page ID # 11
  4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 9 ofFiled
                                                            17 -inPage  ID # 12
                                                                   Lancaster District Court
                                                                                *** EFILED ***
                                                                       Case Number: D02CI200000619
                                                                         Transaction ID: 0010418494
                                                                  Filing Date: 03/12/2020 10:37:52 AM CDT
           IN THE DISTRICT COURT OF LANCASTER COUNTY, NEBRASKA

JANE DOE,                                 )       Case: CI 20-619
                                          )
                    Plaintiff             )   FIRST AMENDED COMPLAINT,
                                          )       DEMAND FOR JURY
vs.                                       )          and PRAECIPE
                                          )
C & A INDUSTRIES, LLC                     )
                                          )
                    Defendant.            )

      COMES NOW the Plaintiff, by and through her attorney, and for her complaint

and causes of action against the Defendant states as follows:

      1.     This is an action seeking redress for the violation of the rights guaranteed

to the Plaintiff by the Nebraska Fair Employment Practices Act and Title VII of the Civil

Rights Act, as amended.

      2.     Jurisdiction of this Court is invoked pursuant to the Nebraska Fair

Employment Practices Act. This Court has concurrent jurisdiction of the federal claims.

      3.     Plaintiff has fulfilled the administrative perquisites to filing the instant

complaint by filing a charge of discrimination against Defendant with the Lincoln

Commission on Human Rights (LCHR). The LCHR filed Plaintiff’s administrative

charge with the Nebraska Equal Employment Opportunity Commission and Equal

Employment Opportunity Commission. The LCHR found reasonable cause to believe

that the Plaintiff was subjected to unlawful on the job sexual harassment, quid pro quo

harassment and that Plaintiff was constructively discharged from Defendant’s

employment. The instant action is timely as the NEOC charge is pending and the EEOC

issued its Right to Sue notice on March 10, 2020.

      4.     At all times relevant, the female Plaintiff was a resident of Lincoln,

Lancaster County, Nebraska.

                                              1
 4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 10 of 17 - Page ID # 13




       5.     Defendant is a Nebraska corporation authorized to do business in and was

doing business in the State of Nebraska at all times alleged herein. Defendant is an

employer within the meaning of the Nebraska Fair Employment Practices Act and Title

VII of the Civil Rights Act, as amended.

       6.     Plaintiff was employed by Defendant as an office coordinator from

February 11, 2019 through the date of her constructive discharge on May 10, 2019.

Plaintiff’s performance was satisfactory.

       7.     During Plaintiff’s tenure of employment with Defendant, Defendant’s male

Branch Manager repeatedly made unwelcomed, offensive, vulgar, gender-based, and

sexual comments to Plaintiff about her physical appearance and body. Defendant’s

Branch Manager also demanded sexual favors from Plaintiff and engaged in other

egregious acts of sexual harassment directed towards the Plaintiff. Defendant’s Branch

Manager also engaged in quid pro quo sexual harassment of the Plaintiff.

       8.     At all times alleged, the male Branch Manager was a management level

employee of Defendant corporation and directly supervised the hourly rate female

Plaintiff during her tenure of employment with Defendant.

       9.     The unlawful sexual, quid pro quo, and gender-based harassment and

gender-based discrimination was sufficiently patterned and/or pervasive and/or

egregious to create a hostile work environment which ultimately culminated in

Plaintiff’s constructive discharge.

       10.    At all times alleged herein, Defendant’s employees, supervisors and/or

management level employees were acting in the scope and course of their employment

with the Defendant.



                                            2
 4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 11 of 17 - Page ID # 14




          11.    At all times relevant, Defendant was aware of its duty and obligations

under the aforementioned law(s).          Defendant’s conduct was willful and/or reckless.

Punitive damages are appropriate.

          12.    As a result of Defendant’s illegal conduct, Plaintiff has sustained

significant compensatory damages, has incurred medical bills and related expenses, lost

wages and job-related benefits. These damages will continue into the foreseeable

future.

                                            COUNT I

          Plaintiff incorporates paragraphs 1 through 12 as if fully set forth herein.

          13.    Due to her gender, the female Plaintiff was subjected to a sexually and

gender based hostile work environment and gender discrimination. Said actions violate

the Nebraska Fair Employment Practices Act and Title VII of the Civil Rights Act, as

amended.

          14.    As a direct, proximate result of Defendant’s aforementioned illegal

conduct, Plaintiff has sustained compensatory damages and incurred medical bills and

related expenses, lost wages and the value of job-related benefits and will continue to

incur said damages into the future.

          15.    Defendant’s conduct was willful and/or reckless and punitive damages are

appropriate under federal law.

                                           COUNT II

          Plaintiff incorporates paragraphs 1 through 15 as if fully set forth herein.

          16.    Due to her gender, the female Plaintiff was subjected to quid pro quo

harassment by Defendant’s male Branch Manager. Said conduct violates the Nebraska

Fair Employment Practices Act and Title VII of the Civil Rights Act, as amended.

                                                3
 4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 12 of 17 - Page ID # 15




       17.    As a direct, proximate result of Defendant’s aforementioned illegal

conduct, Plaintiff has sustained compensatory damages and incurred medical bills and

related expenses, lost wages and the value of job-related benefits and will continue to

incur said damages into the future.

       18.    Defendant’s conduct was willful and/or reckless and punitive damages are

appropriate under federal law.

                                            COUNT III

       Plaintiff incorporates paragraphs 1 through 18 as if fully set forth herein.

       19.    Due to the ongoing harassment and discrimination, Plaintiff was

constructively discharged from Defendant’s employment. Said conduct violates the

Nebraska Fair Employment Practices Act and Title VII of the Civil Rights Act, as

amended.

       20.    As a direct, proximate result of Defendant’s aforementioned illegal

conduct, Plaintiff has sustained compensatory damages and incurred medical bills and

related expenses, lost wages and the value of job-related benefits and will continue to

incur said damages into the future.

       21.    Defendant’s conduct was willful and/or reckless and punitive damages are

appropriate under federal law.

       WHEREFORE, Plaintiff respectfully requests that this Court assume

jurisdiction herein as to each count alleged herein and grant the following relief:

       a.     Declare the conduct of Defendant to be violative of the rights of the

Plaintiff under the appropriate laws;

       b.     Allow the Plaintiff to proceed under the name of “Jane Doe;”



                                             4
 4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 13 of 17 - Page ID # 16




       c.        Direct Defendant to place Plaintiff in the position(s) which she previously

held with back pay, all the job-related benefits to which she is entitled, including interest

thereon, or to find that reinstatement is not appropriate and to award her front pay

according to law;

       d.        Award Plaintiff prejudgment interest in an amount to be determined by

the jury or the Court;

       e.        Award Plaintiff all other damages allowed under law, including, but not

limited to, compensatory damages and special damages for medical bills and related

expenses;

       f.        Enjoin Defendant from any further harassment and discrimination against

the Plaintiff;

       g.        Award Plaintiff punitive damages under federal law.

       h.        Award the Plaintiff costs and reasonable attorney’s fees and such other

and further relief as the Court deems just and reasonable and appropriate to correct the

wrongs done to the Plaintiff.

                                            JANE DOE, Plaintiff

                                            s/Kathleen M. Neary_________
                                            Kathleen M. Neary NSBA 20212
                                            POWERS LAW
                                            411 South 13th Street, Suite 300
                                            Lincoln, NE 68508
                                            (402) 474-8000
                                            kathleen@vpowerslaw.com


                                 DEMAND FOR JURY TRIAL

                       Plaintiff requests a jury trial in Lincoln, Nebraska.

                                            s/Kathleen M. Neary_________
                                            Kathleen M. Neary NSBA 20212

                                               5
 4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 14 of 17 - Page ID # 17




                                     PRAECIPE

TO THE CLERK OF SAID COURT:

Please issue summons for service upon Defendant’s Registered Agent, via certified mail,
return receipt requested:

      C & A Industries, LLC

      Registered Agent:   CSC-Lawyers Incorporating Service Company
                          Suite 1900
                          233 South 13th Street
                          Lincoln, NE 68508

                                        s/Kathleen M. Neary_________
                                        Kathleen M. Neary NSBA 20212




                                           6
     4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 15 of 17 - Page ID # 18

                                Certificate of Service
   I hereby certify that on Thursday, March 12, 2020 I provided a true and correct copy of the
Amended Complaint to the following:


    C & A Industries, LLC service method: Certified Mail


Signature: /s/ Neary,Kathleen,M (Bar Number: 20212)
  4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 16 of 17 - Page ID # 19
Image ID:
D00593214D02                                                      Doc. No.    593214

                 IN THE DISTRICT COURT OF LANCASTER COUNTY, NEBRASKA
                        575 S. 10th Street - 3rd Floor
                        SEPARATE JUVENILE COURT-4th Floor
                        Lincoln             NE 68508


Jane Doe v. C & A Industries, LLC
                                                             Case ID: CI 20    619


TO:   C & A Industries, LLC




You have been sued by the following plaintiff(s):

      Jane Doe




Plaintiff's Attorney:     Kathleen M Neary
Address:                  411 S 13th St Ste 300
                          P.O. 84936
                          Lincoln, NE 68501-4936
Telephone:                (402) 474-8000

A copy of the complaint/petition is attached. To defend this lawsuit, an
appropriate response must be served on the parties and filed with the office of
the clerk of the court within 30 days of service of the complaint/petition. If
you fail to respond, the court may enter judgment for the relief demanded in the
complaint/petition.


Date:   MARCH 12, 2020        BY THE COURT:
                                                     Clerk

PLAINTIFF'S DIRECTIONS FOR SERVICE OF SUMMONS AND A COPY OF THE
COMPLAINT/PETITION ON:

          C & A Industries, LLC
          c/o CSC-Lawyers Incorp Service Co
          233 S 13th St, Ste 1900
          Lincoln, NE 68508

Method of service:   Certified Mail

You are directed to make such service within ten days after the date of issue,
and file with the court clerk proof of service within ten days after the signed
receipt is received or is available electronically, whichever occurs first.
          4:20-cv-03034-JMG-CRZ Doc # 1-1 Filed: 03/30/20 Page 17 of 17 - Page ID # 20


                                                                        Doc. No.   593214

                                 LANCASTER DISTRICT COURT
                             575 S. 10th Street - 3rd Floor
                             SEPARATE JUVENILE COURT-4th Floor
                             Lincoln             NE 68508
    To:
    Case ID: CI 20     619 Jane Doe v. C & A Industries, LLC




To: C & A Industries, LLC                     From: Kathleen M Neary
    c/o CSC-Lawyers Incorp Service Co               411 S 13th St Ste 300
    233 S 13th St, Ste 1900                         P.O. 84936
    Lincoln, NE 68508                               Lincoln, NE 68501-4936
